Title: From George Washington to Gouverneur Morris, 13 October 1789
From: Washington, George
To: Morris, Gouverneur


          
            Sir
            New York 13th October 1789
          
          My letter to you, herewith inclosed, will give you the Credence necessary to enable you to do the Business which it commits 

to your management, and which I am persuaded you will readily undertake.
          Your inquiries will commence by observing, that as the present Constitution of Government and the Courts established in pursuance of it remove the objections heretofore made to putting the United States in possession of their frontier posts, it is natural to expect from the assurances of his Majesty and the national good faith, that no unnecessary delays will take place. Proceed then to press a speedy performance of the treaty, respecting that object.
          Remind them of the article by which it was agreed that negroes belonging to our Citizens should not be carried away; and of the reasonableness of making compensation for them. Learn with precision, if possible, what they mean to do on this head.
          The commerce between the two Countries you well understand—you are apprized of the sentiments and feelings of the United States on the present State of it; and you doubtless have heard that in the late Session of Congress, a very respectable number of both Houses were inclined to a discrimination of duties unfavorable to Britain; and that it would have taken place but for concilitary considerations, and the probability that the late change in our Government and circumstances would lead to more satisfactory arrangements.
          Request to be informed therefore, whether they contemplate a treaty of commerce with the United States, and on what principles or terms in general. In treating this subject, let is be strongly impressed on your mind, that the privileges of carrying our productions in our vessels to their Islands, and bringing in return the productions of those Islands to our own ports and markets, is regarded here as of the highest importance, and you will be careful not to countenance any idea of our dispensing with it in a treaty. Ascertain if possible their views on this point; for it would not be expedient to commence negociations without previously having good reasons to expect a satisfactory termination of them.
          It may also be well for you to take a proper occasion of remarking, that their omitting to send a Minister here, when the United States sent one to London, did not make an agreeable impression on this Country; and request to know what would be their future conduct on similar occasions.
          
          It is in my opinion very important that we avoid errors in our system of policy respecting Great Britain, and this can only be done by forming a right judgment of their disposition and views. Hence you will perceive how interesting it is that you obtain the information in question, and that the business be so managed, as that it may receive every advantage which abilities address and delicacy can promise and afford. I am Sir your most obedt humble servant
          
            Go. Washington
          
        